NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRENDA CONGDON,                                 No. 17-35765

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01629-RSL

 v.
                                                MEMORANDUM*
WELLS FARGO BANK NATIONAL
ASSOCIATION, FKA World Savings Bank,
FSB, its successors and/or assigns, successor
by merger with Wachovia Mortgage, FSB,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON and NGUYEN, Circuit Judges.

      Brenda Congdon appeals pro se from the district court’s judgment in her

action alleging federal and state law claims arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000)

(motion for leave to amend); Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS,

Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (motion for reconsideration). We

affirm.

      The district court did not abuse its discretion by denying Congdon’s motion

for reconsideration under Federal Rules of Civil Procedure 59(e) or 60(b) because

Congdon failed to establish any basis for relief. See Sch. Dist. No. 1J Multnomah

Cty., Or., 5 F.3d at 1262-63 (requirements for reconsideration).

      The district court did not abuse its discretion by denying Congdon’s motion

for leave to amend after concluding that amendment would be futile. See Chappel,
232 F.3d at 725-26 (“A district court acts within its discretion to deny leave to

amend when amendment would be futile . . . .”).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-35765